DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
In Figure 7, it sees that the reference number 2 is pointing at the cartridge and the connector.
The second ends of the positive electrical contact and the ground contact recited in claim 2 are not identified with assigned reference numbers. 
A cartridge-receiving compartment of the power supplying device recited in claim 4 is not identified with an assigned reference number.
A first open end, a second open end and a cavity of a non-conductive flexible silicone boot recited in claim 5 are not described and not identified with assigned reference numbers.
An air inlet port at the first open end of the boot recited in claims 6 and 15 is not identified with an assigned reference number.
A sensor-receiving opening of the boot and the air flow recited in claim 7 are not identified with an assigned reference number. 
A central hole of the dome recited in claim 10 is not identified with an assigned reference number.
A circuit board and a heater circuit recited in claim 13 are not shown and not identified with assigned reference numbers. 
An activator recited in claim 13 is not shown and not identified with an assigned reference number.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the present abstract includes two sheets and not written on a single sheet.  Correction is required.  See MPEP § 608.01(b)

The disclosure is objected to because of the following informalities: 
Paragraph [0035], line 6, the examiner suggests the applicant to change "contact 30" to -- contact assembly 30 --.  
Paragraph [0036], lines 2, 3 and 5, all the occurring "housing 12" should be -- housing 10 --.  
Paragraph [0037], line 5, the examiner suggests the applicant to change "the cartridge 100" to -- the 510 cartridge 100 -- because line 3 is describing "510 cartridge 100".  The examiner suggests the applicant to use the same terminology consistently with the same reference number for clear understanding.  
Paragraph [0040], line 8, "body 10" should be -- body 12 --.
Appropriate correction is required.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claim 3, line 3, the examiner suggests the applicant to change pronouns "it" and "its" to proper nouns for clear understanding.  
Claim 13, line 13, the examiner suggests the applicant to change pronoun "its" to proper nouns for clear understanding
Claim 13, line 13, it seems that "second end" should be -- second open end --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the dependent claims 2-12, many elements recited in the claims are not identified in the drawings such that it is difficult to identify these elements.  (see the drawing objections above for the unidentified elements)
Claim 10 recites the limitation "the dome" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 10 should be depended on claim 9 instead of claim 2 because while claim 2 does not recite, "a dome", claim 9, line 2 recites, "an electrically conductive dome" for the first time.  
Claim 13, line 1 recites, "a cartridge", but line 6 recites, "a vape cartridge".  It is not clear whether these two cartridges are the same cartridge or two different cartridges.  
In claim 13, because the circuit board, the heater circuit and the activator are not identified in the drawings, it is not clear how these elements are structurally arranged each other in the power supplying system.
While claim 13 recites two cartridges, claims 14-15 depended on claim 13 recite another cartridge, "cartridge inserted (claim 14) / inserted cartridge (claim 15)".  Therefore, it is not clear whether the cartridges recited in claims 13-15 are the same cartridge or different cartridges.  
Claim 16 recites three different cartridges, "510 cartridge", "cartridge", and "vaporizable material cartridge".  It is not clear whether these three cartridges are the same cartridge or three different cartridges.  

Allowable Subject Matter
Claim 1 is allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious a connector for push-connecting a cartridge containing vaporizable material to a power-supplying device, the connector comprising: a housing having electrical contacts and a cartridge-receiving end for receiving a conductive end of the cartridge; and a flexible ring connected to the cartridge-receiving end of the housing for retaining the conductive end of the cartridge against the electrical contacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831